DETAILED ACTION
This Office Action is in response to Applicant’s application 16/905,899 filed on June 18, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on June 18, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on April 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 which recites ‘copper based metal’, Examiner notes an artisan may consider a metal to have singular elemental composition while an alloy is metal that has more than one element. It is unclear to Examiner if Applicant is describing an alloy or copper or copper metal.  Appropriate clarification is recommended.
Regarding claim 7 which recites “an orthographic projection of each of the thin film transistor”, it is unclear if this is a new or different orthographic projection of each of the thin film transistor recited in claim 5 upon which claim 7 depends.  Appropriate clarification is required.
Regarding claim 12 which recites ‘a gate electrode of the driving transistor’ while claim 1 recites ‘the thin film transistor comprising a gate electrode’, it appears that claim 12 should recite ‘the gate electrode’.  Appropriate clarification is required.
Allowable Subject Matter
Claims 1-2, 4-6, 8-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art does not discloses individually or in combination an array substrate, comprising: a base substrate; a first signal line on the base substrate; a first buffer layer provided on the base substrate and covering the first signal line; a second signal line on a side of the first buffer layer facing away from the base substrate; a first insulating layer provided on the base substrate and covering the second signal line; and a thin film transistor on a side of the first insulating layer facing away from the base substrate, the thin film transistor comprising a gate electrode, a source electrode and a drain electrode, wherein a thickness of the first signal line is greater than a thickness of the gate electrode of the thin film transistor, and a thickness of the second signal line is greater than a thickness of the source electrode or the drain electrode of the thin film transistor.
Regarding claim 18 the prior art does not discloses individually or in combination a method of manufacturing an array substrate, comprising: forming a first signal line on a base substrate; forming a first buffer layer covering the first signal line on the base substrate; forming a second signal line on a side of the first buffer layer facing away from the base substrate; forming a first insulating layer covering the second signal line on the base substrate; and forming a thin film transistor on a side of the first insulating layer facing away from the base substrate, the thin film transistor comprising a gate electrode, a source electrode and a drain electrode, wherein a thickness of the first signal line is greater than a thickness of the gate electrode of the thin film transistor, and a thickness of the second signal line is greater than a thickness of the source electrode or the drain electrode of the thin film transistor.
Claims 2, 4-6, 8-11, 13-27 and 19-20 depend directly or indirectly on claims 1or 18 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893